DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-10, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish 
The claims broadly requiring a broad genus of endoglucanase polypeptides having 85% (or 90%) identity to SEQ ID NO: 107 to have the functional activity of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health, to be used in the fusion protein in the claimed composition and method.
In contrast to the broad scope of the polypeptides involved, the Specification has not provided an adequate description of the structural features of the relevant polypeptide having the required functions.
The Specification has described the term "plant growth stimulating protein or peptide" as used herein includes any protein or peptide that increases plant growth in a plant exposed to the protein or peptide [0044]. Thus, this term encompasses any polypeptide of any structure. The Specification describes that for example, the plant growth stimulating protein or peptide can comprise a peptide hormone, a non-hormone peptide, an enzyme involved in the production or activation of a plant growth stimulating compound, or an enzyme that degrades or modifies a bacterial, fungal, or plant nutrient source ([0118]). The Specification has described examples of a chitosanase (SEQ ID NO: 109), an endoglucnase (SEQ ID NO: 107), or a phospholipase (SEQ ID NO: 108). The Specification has shown that a fusion protein comprising and amino acids 20-Bacillus thuringiensis BT013A phospholipase (SEQ ID NO: 108) as having the activity of stimulating plant growth (Example 2).
However, the Specification has not described the structural features shared by the proteins having the activity (of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health) distinguished from those that do not. The specification fails to sufficiently describe the necessary structural features that must be retained by endoglucanases, phospholipases as to establish a structure-function relationship with respect to the specific function of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health, when expressed as part of an exosporium-targeted fusion protein.
Firstly, the Specification has not established which proteins that fall within the broad category of “a peptide hormone, a non-hormone peptide, an enzyme involved in the production or activation of a plant growth stimulating compound, or an enzyme that degrades or modifies a bacterial, fungal, or plant nutrient source” as having the functional activity of stimulating plant growth. It is unclear which members of the above listed genus would have the requisite functional activity. Regarding the endoglucanases, the Specification only describes recombinant Bacillus thuringiensis cells expressing an endoglucanase (SEQ ID NO: 107) as being “expected” to have “synergistic” effect in plant growth promotion on germinating maize seeds when applied with Clothianidin, though without any evidence supporting such (Example 3). There is no evidence of any  “synergistic” effect in insecticidal or pesticidal activity contributed by the endoglucanase of SEQ ID NO: 107. Furthermore, there is no evidence of any endoglucanases having 85% identity to SEQ ID NO: 107 having any of the activity against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health. 

The state of the art teaches that endophytic bacteria (such as Bacillus subtilis) could promote plant growth or health through several mechanisms, such as restricting the growth of phytopathogenic microorganisms through the secretion of lytic enzymes including cellulases/endoglucanases that degrade fungi cell wall (see Morales-Cedeno et al.,  Microbiological Research 242 (2021) 126612 at p. 4, section 5, 5.2) . On the other hand, Morales-Cedeno et al. also teaches that the plant growth/health promoting activity requires the bacteria to enter the plant root and colonize the plant endosphere, which in turn requires the activity of cell wall degrading enzymes such as cellulase (endoglucanse) that acts on plant cell wall (p. 2, section 3). Moreover, the plant growth/health promoting bacteria could also induce systemic resistance in the host plant via the production of glucanases (see for example in Hashem, et al., Saudi journal of biological sciences 26.6 (2019): 1291-1297.)
Regarding the diverse functions contributed by the endoglucanases in bacteria such as B. subtilis, the structure and substrate specificity of the endoglucanases are also diverse. The endoglucanase of SEQ ID NO: 107 belongs to the glycoside hydrolase family 5 (GH5) (see 
Furthermore, a mutation analysis of a GH5 endoglucanase, identified an amino acid residue that plays a critical role in the activity of the enzyme, which is different from that of typical family 5 endoglucanase, despite the high sequence homology (Kashima, et al. Extremophiles 9.1 (2005): 37-43; Abstract). Teachings like this indicate that the enzymatic activity or specificity may not be readily predictable based on mere sequence similarity.
Similarly, regarding endoglucanases, Shani et al (Molecular Breeding 14: 321–330, 2004) taught growth enhancement of transgenic poplar plants by overexpression of Arabidopsis thaliana endo-1,4–β-glucanase (cel1). However, in contrast to transgenic poplar over-expressing the A. thaliana cel1, no phenotypic difference was found between A. thaliana transgenic and wild-type plants(Abstract).  Glass et al. (Journal of integrative plant biology 57.4 (2015): 396-410) taught that overexpressing poplar endo-1,4–β-glucanase PtGH9B5 in arabidopsis leads to a decrease in height, as well as a decrease in rosette diameter (Figure 4A). The overexpression of another endoglucanase PtGH9C2 also showed a similar trend, as the plant height and rosette diameter were reduced in all plant lines (p. 399, right column). Again, these examples demonstrated that while the state of the art described the identifying features for endoglucanase, there is no described identifying feature to predict whether an endoglucanase would or would not stimulate plant growth, in which plant, or under which conditions.

Therefore, Applicants have not adequately described the structural features that are required to be retained by members of the claimed genus as to establish a structure-function relationship, or the structural features required to distinguish members of the claimed genus from other chemical structures.
The analysis will now turn to the second element of the court’s decision in Eli Lilly; namely, the description of a representative number of species.  The broadly claimed genus of protein variants is enormous in size. For example, the polypeptide sequence of SEQ ID NO: 107 has 499 amino acid residues. A protein having 85% sequence identity would have at least 74 amino acid substitutions, deletions, insertions or additions at any of the 499 positions, therefore encompassing an enormous number of possible variants.
Given the virtually infinite structural variable associated with these embodiments, the claims read on an extremely broad and highly diverse structures.  Thus, in view of the analysis presented above, a skilled artisan would appreciate that the claims are directed to a broad and highly diverse genus of proteins that are required to have the functional activity of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health as part of an exosproum-targeted fusion protein.  
In contrast, the Specification has only appeared to describe and reduce to practice a Bacillus thuringiensis BT013A endoglucanase (SEQ ID NO: 107) as “expected” to have the 
Given the large size and structural diversity associated with the claimed genus, Applicant’s disclosure is not representative of the claimed genus as a whole. This point is particularly relevant because, as discussed above, the prior art speaks to the disconnection between the structure of the broadly claimed variants and the recited specific function.
Thus, based on the analysis above, Applicant has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly. As a result, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Scope of Enablement
Claims 1-10, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed composition and method using the endoglucanase of SEQ ID NO: 107, does not reasonably provide enablement for any endoglucanase variants having 85% or 90% identity to SEQ ID NO: 107 in the composition and method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
	
The claims broadly requiring a broad genus of endoglucanase polypeptides having 85% identity to SEQ ID NO: 107 to have the functional activity of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health, to be used in the fusion protein in the claimed composition and method.

The Specification has taught the term "plant growth stimulating protein or peptide" as used herein includes any protein or peptide that increases plant growth in a plant exposed to the protein or peptide [0044]. Thus, this term encompasses any polypeptide of any structure. The Specification describes that for example, the plant growth stimulating protein or peptide can comprise a peptide hormone, a non-hormone peptide, an enzyme involved in the production or activation of a plant growth stimulating compound, or an enzyme that degrades or modifies a bacterial, fungal, or plant nutrient source ([0118]). The Specification has taught examples of a chitosanase (SEQ ID NO: 109), an endoglucnase (SEQ ID NO: 107), or a phospholipase (SEQ ID NO: 108). The Specification has shown that a fusion protein comprising and amino acids 20-35 of BclA (SEQ ID NO: 1) linked to Bacillus thuringiensis BT013A phospholipase (SEQ ID NO: 108) as having the activity of stimulating plant growth (Example 2).
Firstly, the enzymatic activity and specificity of the endoglucanases required to have the claimed function is not readily predictable. As discussed above, it is not clear whether the endoglucanases are required to have activity toward plant cell wall cellulose, or other polysaccharide substrates in the fungal and bacterial phytopathogen, or even insects. 
Secondly, the enzymatic activity or specificity of endoglucanases are not readily predictable merely based on sequence identity, as discussed above. 
Moreover, the effects of multiple amino acid substitutions are not readily predictable from the effect of single substitutions. For example, the combinatorial mutations may have profound effects on protein stability, besides the enzymatic activity. (WU 2015 discusses protein 1996, Proc. Natl. Acad. Sci. USA Vol. 93, pp. 10753-10757) teaches that substitution of one or several amino acid residues in a protein will often lead to substantial changes in properties such as thermodynamic stability, catalytic activity, or binding affinity. When several amino acid substitutions are made at well-separated locations in a single protein, their effects are generally additive. However, if the substituted amino acids are near to or in direct contact with each other, the effects are often highly non-additive, because each mutation affects the environment of the other (p. 10753, left, paragraph 2). In the instant case, the claims encompass mutations anywhere in as many as 74 positions relative to SEQ ID NO: 107. Applicant has not provided adequate guidance as to which one those substitutions should or should not be combined with other mutations, or the spacing between them, for a skilled artisan to readily appreciate if the combination would have desired enzymatic activity or specificity.
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to identify the members of the broadly claimed genus of endoglucanases that have the functional activity of being “synergistically effective” against insects, mites, nematodes phytopathogens and/or in enhancing plant growth or promoting plant health, to be used in the fusion protein in the claimed composition and method. 
Thus, in view of the unpredictability associated with combinatorial substitutions in a protein, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous polypeptides having multiple amino acid substitutions, in order to make and/or use the invention within the full scope of these Claims.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman, S. et al (WO 2006/012366 A2) in view of Lahm, G.P., et al (US 20070184018 A1), and further in view of Steer et al (US20080233175A1).
Claim 1 is drawn to a composition comprising a recombinant exosporium-producing Bacillus cells that express a fusion protein comprising an endoglucanase with at least 85% sequence identity to SEQ ID NO: 107 and a targeting sequence for exosporium; and at least one insecticide such as clothianidin, cyfluthrin, or cypermethrin, in a synergistically effective amount. Claims 10-13 are drawn to 90-100% identity of SEQ ID NO: 107.
Claim 3 is drawn to the composition, wherein the exosporium targeting sequence comprises an amino acid sequence having at least 43% identity with amino acids 20-35 of SEQ ID NO: 1; or a targeting sequence comprising amino acids 1-35, 20-35, 20-31, 22-31, or 22-33 of SEQ ID NO: 1; or an exosporium protein comprising an amino acid sequence having at least 85% identity with SEQ ID NO: 2. 
Claims 5, 7, 8 are drawn to the composition wherein the insecticide is clothianidin.
Claim 9 is drawn to the Bacillus cells being a Bacillus thuringiensis cell.
Claim 14 is drawn to a seed treated with said composition.

Goldman teaches recombinant Bacillus thuringiensis strains comprising recombinant genes expressing fusion proteins containing exogenous protein fused with an exosporium-targeting sequence. The exogenous proteins attached to the surface of recombinant Bt spores may be insecticidal protein (Abstract, and claims 14 and 20-22, for example). Goldman teaches using said recombinant Bt in a method of treating the crop with said recombinant Bt (p. 35, for example). Goldman teaches that besides insecticidal proteins, the exogenous protein targeted to the exosporium could also be enzymes (Abstract) such as endoglucanase and/or cellulase (p. 9).
Regarding claim 2, Bacillus thuringiensis is a member of the Bacillus cereus family.
Regarding claims 5 and 27, Goldman teaches Bacillus exosporium targeted protein as source of the fusion protein, such as B. anthracis BclA protein SEQ ID NO: 99, which is 97% identical with the instant SEQ ID NO: 2 (see sequence alignment below), which also comprises the sequence of instant SEQ ID NO: 1 (MSNNNYSNGLNPDESLSASAFDPNLVGPTLPPIPPFTLPTG, which is the first 41 amino acid of SEQ ID NO: 2. See below). 
Goldman does not teach a treated seed. Goldman is silent regarding using the recombinant Bt cells expressing exosporium-targeted Cry toxins in conjunction with chemical insecticides. However, such mixing of chemical and protein insecticides has been routine in the art, as demonstrated in Lahm:
Lahm teaches composition and methods involving mixing insecticides such as clothianidin, cyfluthrin, or beta-cyfluthrin, etc, with biological agents such as Bacillus thuringiensis cells expressing toxin proteins, in a synergistic manner (i.e. in synergistically effective amount) ([0103]). Lahm teaches seeds coated with such mixing ([0109]).

Steer teaches a recombinant gene encoding an endoglucanase having the amino acid sequence of SEQ ID NO: 194 (claim 1) which is 100% identical to the instant SEQ ID NO: 107 (see sequence alignment below). 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art (PHOSITA) at the time of the instant invention to have used the endoglucanase of Steer in place of any of the endoglucanase in the composition taught by the combined teachings of Goldman and Lahm as discussed above, and arrived at the instantly claimed composition. It would have been obvious for the PHOSITA to have combined the recombinant Bacillus cells with the chemical insecticides of Lahm and arrived at the instantly claimed composition, seed, and method of using. The PHOSITA would have been motivated to do so given the teachings of Lahm regarding combined and synergistic application of insecticidal proteins expressed in Bacillus cells and chemical insecticides in the composition and method for insect control in a plant, and the teachings of Goldman regarding the advantage of expressing insecticidal proteins as fusion proteins targeted to exosporium. The PHOSITA would have been motivated to do so given the teachings of Steer in using the endoglucanase in recombinant organisms. The PHOSITA would have had reasonable expectation of success given the teachings and success of Goldman in expressing insecticidal proteins as fusion proteins targeted to exosporium in a recombinant Bacillus cell and the teachings and success of Lahm regarding the synergistic application.
The PHOSITA would have had reasonable expectation of success given the teachings and success of Steer, Lham, and Goldman.

Sequence alignment with prior art:
SEQ ID NO: 1 aligned with SEQ ID NO: 99 of Goldman:
 
ID   AEF65953 standard; protein; 322 AA.
XX
CC PN   WO2006012366-A2.
XX
CC PD   02-FEB-2006.
XX
CC PF   20-JUL-2005; 2005WO-US025788.
XX
PR   20-JUL-2004; 2004US-0588982P.
PR   27-JUL-2004; 2004US-0591142P.
XX
CC PA   (PHYL-) PHYLLOM LLC.
XX
CC PI   Goldman S,  Libs J;
XX
 
CC PS   Disclosure; SEQ ID NO 99; 197pp; English.
XX
 
XX
SQ   Sequence 322 AA;

Query  1   MSNNNYSNGLNPDESLSASAFDPNLVGPTLPPIPPFTLPTG  41
           MSNNNYSNGLNPDESLSASAFDPNLVGPTLPPIPPFTLPTG
Sbjct  1   MSNNNYSNGLNPDESLSASAFDPNLVGPTLPPIPPFTLPTG  41

SEQ ID NO: 107 aligned with SEQ ID NO: 194 of Steer:
US-10-560-957-194
; Sequence 194, Application US/10560957
; Publication No. US20080233175A1
; GENERAL INFORMATION:
;  APPLICANT: STEER, Brian

  Query Match             100.0%;  Score 2656;  DB 5;  Length 499;
  Best Local Similarity   100.0%;  
  Matches  499;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKRSISIFITCLLITLLTMGGMIASPASAAGTKTPVAKNGQLSIKGTQLVNRDGKAVQLK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKRSISIFITCLLITLLTMGGMIASPASAAGTKTPVAKNGQLSIKGTQLVNRDGKAVQLK 60

Qy         61 GISSHGLQWYGEYVNKDSLKWLRDDWGITVFRAAMYTADGGYIDNPSVKNKVKEAVEAAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GISSHGLQWYGEYVNKDSLKWLRDDWGITVFRAAMYTADGGYIDNPSVKNKVKEAVEAAK 120

Qy        121 ELGIYVIIDWHILNDGNPNQNKEKAKEFFKEMSSLYGNTPNVIYEIANEPNGDVNWKRDI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ELGIYVIIDWHILNDGNPNQNKEKAKEFFKEMSSLYGNTPNVIYEIANEPNGDVNWKRDI 180

Qy        181 KPYAEEVISVIRKNDPDNIIIVGTGTWSQDVNDAADDQLKDANVMYALHFYAGTHGQFLR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        241 DKANYALSKGAPIFVTEWGTSDASGNGGVFLDQSREWLKYLDSKTISWVNWNLSDKQESS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DKANYALSKGAPIFVTEWGTSDASGNGGVFLDQSREWLKYLDSKTISWVNWNLSDKQESS 300

Qy        301 SALKPGASKTGGWRLSDLSASGTFVRENILGTKDSTKDIPETPSKDKPTQENGISVQYRA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SALKPGASKTGGWRLSDLSASGTFVRENILGTKDSTKDIPETPSKDKPTQENGISVQYRA 360

Qy        361 GDGSMNSNQIRPQLQIKNNGNTTVDLKDVTARYWYKAKNKGQNFDCDYAQIGCGNVTHKF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GDGSMNSNQIRPQLQIKNNGNTTVDLKDVTARYWYKAKNKGQNFDCDYAQIGCGNVTHKF 420

Qy        421 VTLHKPKQGADTYLELGFKNGTLAPGASTGNIQLRLHNDDWSNYAQSGDYSFFKSNTFKT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VTLHKPKQGADTYLELGFKNGTLAPGASTGNIQLRLHNDDWSNYAQSGDYSFFKSNTFKT 480

Qy        481 TKKITLYDQGKLIWGTEPN 499
              |||||||||||||||||||
Db        481 TKKITLYDQGKLIWGTEPN 499

Claims 1, 5, 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman, (WO 2006/012366 A2) in view of Lahm (US 20070184018 A1), and Steer (US20080233175A1) as applied to claims 1, 5, and 15 as discussed above, and further in view of Sada, Y. (US 20130345056 A1, published on December 26, 2013).
Claims 6 and 19 are drawn to the composition wherein the insecticide is flupyradifurone.
While Lahm teaches the insecticides used synergistically with Bt or Bt toxin include clothianidin, cyfluthrin, beta-cyfluthrin, cyhalothrin, and so on, Lahm, or Goldman, does not teach the insecticide flupyradifurone.
Sada teaches treating crop plants with a composition comprising insecticides such as flupyradifurone, sulfoxaflor, beta-cyfluthrin, and so on ([0013]). Moreover, the crop may be also treated with insecticidal proteins such as Bt toxins ([0022]).
Therefore, it would have been prima facie obvious for a PHOSITA to have used the insecticide flupyradifurone in place of any of the chemical insecticides such as cyfluthrin, in the composition taught by the combined teachings of Goldman and Lahm as discussed above, and arrived at the instantly claimed composition. The PHOSITA would have been motivated to do so Bacillus thuringiensis that produces Bt toxin proteins, and the teachings of Lahm and Goldman as discussed above. The PHOSITA would have had reasonable expectation of success given the teachings and success of Sada, Lahm, and Goldman. 
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, and 21-22 of U.S. Patent No. 9826743B2 in view of Bullis et al (WO 2013/090628 A1, published on 20 June 2013). 
 The patented claims are drawn to (1) a composition for stimulating plant growth comprising a recombinant Bacillus cereus family member expressing a fusion protein to a plant, a plant seed, or an area surrounding a plant or a plant seed, wherein the fusion protein comprises a plant growth stimulating protein or peptide and a targeting sequence, exosporium protein, or exosporium protein fragment selected from the group consisting of: an amino acid sequence having at least about 43% identity with amino acids 20-35 of SEQ ID NO: 1, wherein the identity with amino acids 25-35 is at least about 54%; a targeting sequence comprising amino acids 1-35 of SEQ ID NO: 1; etc, and wherein the plant growth stimulating protein is SEQ ID 
Although the patented claims do not recite an addition component of an insecticide, such a combination is routine and obvious in the art of applying agriculturally effective compositions. For example, Bullis teaches microbial (Bacillus) strains stimulating plant growth, and combined use in a composition with insecticides ([0010]). As for the choice of insecticides, the patent discloses synthetic insecticide selected from acetamiprid, aldicarb, amitraz, beta-cyfluthrin, and flupyradifurone, etc. Therefore, it would have been obvious, in view of the teachings or Bullis and the disclosure of the patent, to have combined any synthetic insecticides in the composition for stimulating plant growth.
Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
No claims are allowed.
Claim 4 free of prior art, because there is no prior art teaching or suggesting a recombinant Bacillus cells derived from Bacillus thuringiensis BT013A, wherein strain BT013A has been deposited under Agricultural Research Service Culture Collection Accession NRRL No. 50924 used in a composition that synergistically effective with insecticides or pesticides recited in the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663